         Case 1:18-cv-07652-DLC Document 57-1 Filed 10/09/19 Page 1 of 2




                                           Attorneys at Law
                        45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                               TEL: (212) 248-7431 FAX: (212) 901-2107
                                  WWW.NYCEMPLOYMENTATTORNEY.COM
                                     A PROFESSIONAL LIMITED LIABILITY COMPANY




                                                                         October 9, 2019

Via ECF
Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

       Re:     Leonides Duverny v. Hercules Medical P.C., et al.
               Docket No. 18-cv-7652(DLC)

Dear Your Honor:

         This firm represents Plaintiff, Leonides Duverny, in the above-referenced matter. Plaintiff
writes to respectfully request that the Court accept Plaintiff’s declaration (annexed hereto) in further
support of Plaintiff’s Opposition to Defendants’ summary judgment motion. The reason for the delay
is that Plaintiff is currently out of the country with limited access to phone and email. Plaintiff was
not reachable and was just able to send undersigned counsel the declaration today. We apologize for
the delay and hope the Court considers her declaration as part of Plaintiff’s opposition.

       We thank the court for its consideration of the herein matters.

                                                              Respectfully,


                                                                      /s/
                                                              Joshua M. Friedman, Esq.
                                                              Phillips & Associates, PLLC
                                                              45 Broadway, Suite 620
                                                              New York, NY 10006
                                                              (212) 248-7431
                                                              jfriedman@tpglaws.com
        Case 1:18-cv-07652-DLC Document 57-1 Filed 10/09/19 Page 2 of 2



cc:    To all counsel of record (via ECF)

Enc.
